COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00304-CV


Barry Nussbaum                            §    From the 236th District Court

                                          §    of Tarrant County (236-265485-13)
v.
                                          §    October 1, 2015

Builders Bank, an Illinois Banking        §    Opinion by Justice Walker
Corporation


                        JUDGMENT ON REHEARING

      This court has again considered the record on appeal in this case and

holds that there was error in the trial court’s judgment. It is ordered that the

judgment of the trial court is reversed and the case is remanded to the trial court

for further proceedings consistent with this opinion.

      It is further ordered that appellee Builders Bank, an Illinois Banking

Corporation, shall pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Sue Walker_______________
                                         Justice Sue Walker